NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0537n.06

                                        Case No. 20-4238

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                               FILED
                                                                          Nov 23, 2021
                                                     )
UNITED STATES OF AMERICA,                                             DEBORAH S. HUNT, Clerk
                                                     )
                                                     )
       Plaintiff-Appellee,
                                                     )     ON APPEAL FROM THE UNITED
                                                     )     STATES DISTRICT COURT FOR
v.
                                                     )     THE NORTHERN DISTRICT OF
                                                     )     OHIO
NATHANIEL HOULE, JR.,
                                                     )
                                                     )
       Defendant-Appellant.
                                                     )


       BEFORE: DONALD, THAPAR, and LARSEN, Circuit Judges.

       THAPAR, Circuit Judge. A district court sentenced Nathaniel Houle to within-Guidelines

terms of imprisonment and supervised release.        Houle argues his sentence is substantively

unreasonable. It isn’t. So we affirm.

                                                I.

       Nathaniel Houle, a mid-level dealer in a drug-trafficking ring, sold heroin and fentanyl

mixtures to a confidential informant on three separate occasions. Houle executed each sale while

he was on probation for state crimes. In fact, he made the second sale right after meeting his

probation officer for a drug test. And he completed the third sale at home with his two-year-old

daughter around. Indeed, Houle asked the confidential informant to bring his daughter a “happy

meal” in exchange for some marijuana. R. 531, Pg. ID 3612. During the sale, he noted that his
Case No. 20-4238, United States v. Houle


daughter had been playing with the marijuana bag while he was asleep. A few days later, federal

agents searched his home and found items consistent with drug distribution—ammunition, money,

substances they believed were cutting agents, marijuana, and digital scales.

       Houle pled guilty to drug-trafficking charges. And the district court sentenced him to 80

months in prison after calculating a Guidelines range of 70 to 87 months. It also imposed a five-

year term of supervised release.      Houle appeals, arguing that his sentence is substantively

unreasonable.

                                                II.

       To prove his sentence is substantively unreasonable, Houle must show the district court

abused its discretion. See United States v. Nixon, 664 F.3d 624, 625–26 (6th Cir. 2011). That’s

usually a tough task. But here, it’s even tougher: Houle’s sentence falls within the Guidelines

range, so we presume it’s reasonable. See United States v. Vonner, 516 F.3d 382, 389 (6th Cir.

2008) (en banc).

       In this case, the district court considered the relevant sentencing factors. The court

emphasized the nature and circumstances of Houle’s offense, pointing out the irresponsibility of

both dealing a “deadly drug” like fentanyl and doing so around his young daughter. R. 615, Pg. ID

4209–11. It noted his history and characteristics—the fact that he continued to deal drugs even on

probation for his state crimes, and his struggle with substance abuse. The court also emphasized

the heightened need for both individual and public deterrence with a dangerous drug like fentanyl.

Taken together, the court concluded that an 80-month sentence followed by a five-year term of

supervised release was appropriate.

       Despite the district court’s thoughtful analysis, Houle argues that his sentence is

substantively unreasonable for three reasons. First, he suggests that the district court didn’t



                                               -2-
Case No. 20-4238, United States v. Houle


adequately account for his history and characteristics. Yet he doesn’t identify anything about his

history or characteristics that the district court didn’t consider.

         Second, Houle points out that a co-defendant with the same Guidelines range received only

a 60-month sentence. But that defendant dealt cocaine—not heroin and fentanyl—and did so for

a shorter period of time. And regardless, § 3553(a) doesn’t require courts to consider a sentencing

disparity between co-defendants. See United States v. Simmons, 501 F.3d 620, 623–24 (6th Cir.

2007).

         Finally, Houle contends that a 70-month sentence with only a three-year term of supervised

release would have adequately fulfilled the purposes of § 3553(a). But it’s not our job to sentence

Houle in the first instance. United States v. Ely, 468 F.3d 399, 404 (6th Cir. 2006). And the district

court doesn’t need to explain why it rejected alternative sentences. See Vonner, 516 F.3d at 387.

         At bottom, Houle asks us to balance the § 3553(a) factors differently than the district court

did. But that is “simply beyond the scope of our appellate review.” Ely, 468 F.3d at 404. Since

Houle has failed to rebut the presumption of reasonableness, we affirm.




                                                  -3-